Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21650 ASA Gold and Precious Metals Limited (Exact name of registrant as specified in charter) 400 S. El Camino Real, Suite 710, San Mateo, CA 94402-1708 (Address of principal executive offices) (Zip Code) JPMorgan Chase Bank, N A 3 MetroTech Center, 6 th Floor Brooklyn, NY 11245 (Name and address of agent for service) Registrants telephone number, including area code: (650) 376-3135 Date of fiscal year end: November 30 Date of reporting period: February 28, 2011 Item 1. Schedule of Investments ASA Gold and Precious Metals LIMITED SCHEDULE OF INVESTMENTS (UNAUDITED) FEBRUARY 28, 2011 Name of Company Shares / Principal Amount Fair Value Percent of Net Assets Common Shares Gold and Silver investments Gold mining, exploration, development and royalty companies Australia Newcrest Mining Limited - ADRs 1,665,000 $64,328,104 9.6 % 64,328,104 9.6 Canada Agnico-Eagle Mines Limited 525,000 36,933,750 5.5 Alacer Gold Corporation (1) 1,343,400 12,914,117 1.9 Barrick Gold Corporation 1,300,000 68,666,000 10.3 Eldorado Gold Corporation 650,000 11,089,000 1.7 Detour Gold Corporation (1) 250,000 8,136,064 1.2 Goldcorp Inc. 1,082,400 51,749,544 7.7 Golden Star Resources Limited, (1) 750,000 2,370,000 0.4 IAMGOLD Corporation 600,000 12,720,000 1.9 Kinross Gold Corporation 1,125,000 17,842,500 2.7 Lake Shore Gold Corporation (1) 1,500,000 6,221,696 0.9 NovaGold Resources Inc., (1)(2) 2,307,691 31,592,290 4.7 Osisko Mining Corporation (1) 250,000 3,447,921 0.5 Yamana Gold Inc. 300,000 3,819,000 0.6 267,501,882 40.0 Channel Islands Randgold Resources Limited - ADRs 594,700 48,140,965 7.2 Latin America Compania de Minas Buenaventura S.A.A. - ADRs 909,000 42,423,030 6.3 South Africa AngloGold Ashanti Limited 793,194 38,739,595 5.8 Gold Fields Limited 1,629,577 29,185,724 4.4 67,925,319 10.2 United States Newmont Mining Corporation 520,368 28,760,739 4.3 Royal Gold Inc. 210,000 10,420,200 1.6 39,180,939 5.9 Total gold mining, exploration, development and royalty companies (Cost $195,802,933) 529,500,239 79.1 Silver mining, exploration and development companies Canada Tahoe Resources Inc., (1) 523,200 8,540,502 1.3 Tahoe Resources Inc., (1)(2) 400,000 6,529,436 1.0 Total silver mining, exploration and development companies (Cost $6,709,422) 15,069,938 2.3 Total gold and silver investments (Cost $202,512,355) 544,570,177 81.4 UNAUDITED 1 ASA Gold and Precious Metals LIMITED SCHEDULE OF INVESTMENTS (UNAUDITED) (continued) FEBRUARY 28, 2011 Name of Company Shares / Principal Amount Fair Value Percent of Net Assets Platinum and Palladium investments (PGMs) Platinum and Palladium mining companies South Africa Anglo Platinum Limited 345,100 33,526,009 5.0 Impala Platinum Holdings Limited 1,322,400 38,996,255 5.8 72,522,264 10.8 United Kingdom Lonmin PLC- ADRs 189,700 5,662,138 0.8 78,184,402 11.6 Exchange Traded Funds - PGMs ETFS Palladium Trust, (1) 40,000 3,177,600 0.5 ETFS Platinum Trust, (1) 10,000 1,796,100 0.3 Total platinum and palladium investments (Cost $10,105,591) 83,158,102 12.4 Diamond Mining, Exploration and Development Companies Canada Stornoway Diamond Corporation (1) 1,639,500 3,779,827 0.6 Total diamond mining, exploration and development companies (Cost $3,928,898) 3,779,827 0.6 Diversified Mineral Resources Companies United Kingdom Anglo American plc (Cost $1,762,502) 414,800 22,479,136 3.3 Total common shares (Cost $218,309,346) 653,987,242 97.7 Convertible Securities Gold mining companies Canada NovaGold Resources Inc. 5.50% Senior Convertible Notes, due 5/01/2015 (Cost $5,000,000) 5,000,000 7,763,500 1.2 Total investments (Cost $223,309,346) (3) 661,750,742 98.9 Cash, receivables, and other assets less liabilities 7,036,027 1.1 Net assets $ 668,786,769 100 % Non-income producing security Restricted security Cost of investments shown approximates cost for U.S. federal income tax purposes, determined in accordance with US federal income tax principles. Gross unrealized appreciation of investments and gross unrealized depreciation of investments at February 28, 2011 were $446,715,182 and $8,273,786 respectively, resulting in net unrealized appreciation on investments of $438,441,396. ADR- American Depository Receipt The notes to the financial statements form an integral part of these statements. UNAUDITED 2 Notes to financial statements Three months ended February 28, 2011 1. Summary of significant accounting policies ASA Limited (the Company) is a closed-end management investment company registered under the Investment Company Act of 1940, as amended, and is organized as an exempted limited liability company under the laws of Bermuda. The following is a summary of the Companys significant accounting policies: A. Investments The net asset value of the Company generally is determined as of the close of regular trading on the New York Stock Exchange (the NYSE) on the date for which the valuation is being made (the Valuation Time). Portfolio securities listed on U.S. and foreign stock exchanges generally are valued at the last reported sale price as of the Valuation Time on the exchange on which the securities are primarily traded, or the last reported bid price if a sale price is not available. Securities traded over the counter are valued at the last reported sale price or the last reported bid price if a sale price is not available.
